          Case 17-03259 Document 64 Filed in TXSB on 10/24/19 Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                              ENTERED
                                                                                                                 10/24/2019
IN RE:                                                    §
TAMARA TURNER; aka OWENS                                  §         CASE NO: 14-32173
       Debtor(s)                                          §
                                                          §         CHAPTER 7
                                                          §
KAR MARKET                                                §
     Plaintiff(s)                                         §
                                                          §
VS.                                                       §         ADVERSARY NO. 17-03259
                                                          §
TAMARA TURNER; aka OWENS; aka                             §
OWENS; aka OWENS                                          §
     Defendant(s)                                         §

                                       CIVIL CONTEMPT ORDER

   For the reasons set forth in the Court’s Memorandum Opinion issued on this date, the Court
Orders:

    1. Tamara Turner must commit herself to the custody of the United States Marshal, located
       in Suite 10017 on the 10th floor of the Bob Casey United States Courthouse, 515 Rusk
       Avenue Houston, TX, on or before 10:00 a.m. on October 28, 2019. If she fails to
       comply with the first sentence of this paragraph, the United States Marshal is ordered to
       take her into custody.

    2. During the period of custody, Ms. Turner will have full and unfettered access to her
       attorney, subject to the reasonable and customary restrictions of the USMS.

    3. Ms. Turner will be released from civil contempt and released from custody upon
       compliance with this order. Compliance will have occurred when Ms. Turner:

             a. Turns over the 2012 Audi A7 (VIN: WAUSGAFC6CN002027) and the 2015
                Cadillac Escalade (VIN: 1GYS3BKJ7FR214371) to Kar Market, or

             b. Submits to the Court a statement detailing her present inability to turnover the
                vehicles. Such statement must set forth, in detail1, the following:

                       i. The date on which Ms. Turner gave up possession of the vehicles;



1
 Ms. Turner is advised that merely repeating her prior vague and inconsistent stories will not satisfy her obligations
under this Order.


1/2
      Case 17-03259 Document 64 Filed in TXSB on 10/24/19 Page 2 of 2



                ii. The precise names of the entities and/or individuals who received the
                    vehicles from Ms. Turner;

               iii. Why Ms. Turner has been unable to contact such persons or obtain
                    documentation from them relating to the turnover(s);

               iv. The names of each individual who accompanied Ms. Turner when she lost
                   possession of the vehicles;

                v. The address at which the loss of possession occurred;

               vi. The consideration Ms. Turner received in exchange for the vehicles; and

               vii. All efforts Ms. Turner has undertaken to locate the vehicles, or

         c. Otherwise filing sufficient and credible documentation that Ms. Turner is unable
            comply with this Court’s Orders.

  4. Upon satisfaction of her conditions for release, Ms. Turner may file an emergency motion
     seeking her immediate release from custody.

      SIGNED October 24, 2019.


                                              ___________________________________
                                                         Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE




2/2
